IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,942



                   EX PARTE TONY WAYNE ANDERSON, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 13,785-93 IN THE 114 TH DISTRICT COURT
                            FROM WOOD COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment and a five thousand dollar fine. Applicant’s appeal was dismissed

by the Twelfth Court of Appeals. Anderson v. State, No. 12-93-312-CR (Tex. App.–Tyler, delivered

June 29, 1994).

        Applicant contends that he was denied the right to appeal. We remanded this application to

the trial court for findings of fact and conclusions of law.
        Applicant’s attorney filed a notice of appeal on behalf of Applicant, but the trial judge denied

permission to appeal. Applicant had no agreement as to his punishment. Applicant should have

been allowed to appeal the punishment phase of his trial. We find, therefore, that Applicant is

entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No.

13,785-93 from the 114th Judicial District Court of Wood County. Applicant is ordered returned to

that time at which he may give a written notice of appeal so that he may then, with the aid of counsel,

obtain a meaningful appeal. All time limits shall be calculated as if the sentence had been imposed

on the date on which the mandate of this Court issues. We hold that, should Applicant desire to

prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court

within 30 days after the mandate of this Court issues.

        Applicant’s remaining claims are dismissed. Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).

Delivered: June 18, 2008
Do Not Publish